Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claim 1 is rejected under 35 U.S.C. 101 because it recites abstract ideas involving mental processes including “at least one structure made up of superimposed layers of predimensioned and preconfigured refractory thermal insulation sections”, “the dimensions, configuration and maximum service temperature of each thermal insulation assembly or combination of such assemblies”, “thereby inhibiting thermal losses from the enclosed heat-producing, heat-radiating device to a predetermined extent”, and “while maintaining a maximum predetermined surface temperature on the external surface of each first housing panel”
2.	The limitations “predimensioned and preconfigured”, “the dimensions, configuration and maximum service temperature”, “to a predetermined extent” and “a maximum predetermined surface temperature” all appear to be a judgment performed in the human mind, and they are actions that can only be practically applied in the mind.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
5.	It is unclear in claim 1 if “one refractory thermal insulation assembly,… a thermal insulation assembly” (narrow limitation) is a requirement of claim 1 since  “each such thermal insulation assembly… each thermal insulation assembly,” (each implies more than one - broad limitation). The use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible (MPEP 2173.05(c)).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).   
6.	In claim 1, the limitation “the interior sides of the first housing panels” lacks antecedent basis.
7.	It is unclear in claim 1 if the limitation “internal” and “interior” are different.
8.	In claim 1, the difference between “each such thermal insulation assembly” and “each thermal insulation assembly” is unclear.
a thermal insulation assembly” in line 12 has antecedent basis issues because “one refractory thermal insulation assembly” had previously been recited.
10.	What the Applicant means the limitation “excluding a direct path for the flow of IR radiation” is unclear in claim 1 because “a path” had not been previously recited so that it would be clear that the thermally insulated housing has includes a path.
11.	It is unclear in claim 1 what the Applicant means by “another side of a thermal insulation assembly” since the claim only previously recited “a first housing possessing conjoined side, top and bottom panels such panels having opposed internal and exposed external sides”. The location or position of “another side” is unclear.
12. 	The limitations “the dimensions, configuration and maximum service temperature” in claim 1 all lack antecedent basis.
13.	It is unclear what the Applicant means by “a thermal insulation section” since claim 1 requires “thermal insulation sections”.
14. 	The limitations “the ends” in claim 3 lacks antecedent basis.
15.	Claims 2-19 are also unclear based on their dependencies on claim 1.







Relevant Prior Art
Makiel (US4640875)

    PNG
    media_image1.png
    719
    522
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722